DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Claims 1-8 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terras et al. (WO 2017/072077) (“Terras”).  Terras discloses a passenger seating assembly with an integrated cabin attendant seat (CAS), comprising: a cabin attendant seat (CAS) assembly (fig. 5a: 10) including: at least one monument (fig. 5a: 11) mountable to a floor of an aircraft cabin via a combined track fitting (fig. 1: 46 is a link fitting 11 to the leg 47 which is capable of being mounted to a cabin track, as is old and well known in the art) configured for mounting to a first track rail of a pair of parallel track rails extending along the floor; the CAS pivotably attached to the monument, the CAS configured: 1) to pivot between a stowed configuration and a deployed configuration; and 2) to accommodate a crewmember when in the deployed configuration (Fig. 1: 13); and a passenger seating assembly (fig. 1: 20) comprising: at least two passenger seats, each passenger seat configured for accommodating a passenger; a first leg assembly mountable to the floor via the second track rail (fig. 1: the leftmost leg is capable of being .
As concerns claim 2, Terras discloses wherein: the at least two passenger seats are configured to face in a first direction; and the CAS is configured to accommodate the crewmember facing in a second direction when in the deployed configuration, the second direction opposite the first direction.
As concerns claim 3, Terras discloses wherein: the at least two passenger seats include a first passenger seat oriented directly opposite the CAS, the first passenger seat not configured to recline (fig. 5a: 23 is not disclosed as reclining).
As concerns claim 4, Terras discloses wherein: the first leg assembly includes a first forward leg portion and a first rear leg portion, each leg portion mountable to the second track rail via at least one track fitting; and the second leg assembly includes: a second forward leg portion mountable to the first track rail via at least one track fitting; and a second rear leg portion mountable to the combined track fitting (fig. 1: 46 is mounted to the rear leg portion based on the orientation of fig. 1).
As concerns claim 6, Terras discloses wherein the monument includes at least one headrest (fig. 1: 14) configured to accommodate a head of the crewmember.
As concerns claim 7, Terras discloses wherein the pair of parallel track rails includes an inboard track rail and an outboard track rail; and the combined track fitting is configured for mounting to the outboard track rail (the track fitting may be mountable to what is considered an outboard track).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terras in view of Cailleteau (US 10,005,558).  Terras does not teach wherein the rear leg is mountable to the combined track fitting via a quick-release pin.  However, Cailleteau teaches a track fitting with a quick release pin.  It would have been obvious to a person having ordinary skill in the art at the time that the invention was filed, to provide a quick release track fitting in order to allow the seats to be easily detached. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Terras fails to teach an auxiliary fastener for attaching to the monument to the vehicle floor as monument 11 is attached to the leg/rail by link 46 and is supported by its connection 16 to the seat frame tube.  Further, there is no teaching, suggestion or motivation to modify the prior art to include an additional floor connection, absent hindsight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636